Alico Adds Two New Directors increasing its number of Directors to 10. La Belle, Florida, June 1, 2009 Alico, Inc., (Nasdaq: ALCO), a leading landholder and land management company located in south Florida announced today that its Board of Directors, at a meeting held on May 27, 2009, voted to increase the number of directors serving on the Board to ten and appointed Ambassador John Darrell Rood (Ret.) and Ramon A Rodriguez, CPA, to its Board of Directors. Ambassador Rood, age 54, founded The Vestcor Companies in 1983, focusing on real estate investments, development and construction. As a business leader, he was named by Ernst & Young as the 2001 "Entrepreneur of the Year.”Vestcor was named by the Florida Times-Union as the 2002 "First Coast Company of the Year."In 2002, John was appointed by Florida Governor Jeb Bush to the Florida Fish and Wildlife Conservation
